               Case 17-36831 Document 198 Filed in TXSB on 03/26/21 Page 1 of 21



                                          UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

In re:                                                                 §      Case No. 17-36831
                                                                       §
HYPERDYNAMICS CORPORATION                                              §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 12/22/2017. The
        undersigned trustee was appointed on 12/22/2017.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                          $313,420.55

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                             $94,516.47
                          Administrative expenses                                                                                $176,072.46
                          Bank service fees                                                                                        $1,837.21
                          Other Payments to creditors                                                                              $4,230.51
                          Non-estate funds paid to 3rd Parties                                                                         $0.00
                          Exemptions paid to the debtor                                                                                $0.00
                          Other payments to the debtor                                                                                 $0.00

                          Leaving a balance on hand of 1                                                                           $36,763.90

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.



1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed pro
rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth under
11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
               Case 17-36831 Document 198 Filed in TXSB on 03/26/21 Page 2 of 21

     6. The deadline for filing non-governmental claims in this case was 04/10/2018 and the deadline
        for filing government claims was 06/18/2018. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $18,921.03. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of
$18,921.03, for a total compensation of $18,921.03 2. In addition, the trustee received reimbursement
for reasonable and necessary expenses in the amount of $0.00, and now requests reimbursement for
expenses of $0.00, for total expenses of $0.00.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 03/25/2021                                                         By:       /s/ Ronald J. Sommers
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                                   Case 17-36831 Document 198 FORM
                                                                              Filed 1in TXSB on 03/26/21 Page 3 of 21
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                              Page No:    1              Exhibit A
                                                                                          ASSET CASES

Case No.:                    17-36831-H5-7                                                                                                               Trustee Name:                               Ronald J. Sommers
Case Name:                   HYPERDYNAMICS CORPORATION                                                                                                   Date Filed (f) or Converted (c):            12/22/2017 (f)
For the Period Ending:       3/25/2021                                                                                                                   §341(a) Meeting Date:                       03/07/2018
                                                                                                                                                         Claims Bar Date:                            04/10/2018

                                 1                                              2                             3                                 4                         5                                         6

                        Asset Description                                   Petition/                 Estimated Net Value                   Property                 Sales/Funds              Asset Fully Administered (FA)/
                         (Scheduled and                                   Unscheduled                (Value Determined by                   Abandoned                Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                Value                          Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                    Less Liens, Exemptions,
                                                                                                       and Other Costs)

 Ref. #
1       Funds on Deposit - Amegy Bank                                                 $54.39                                  $0.00                                             $0.00                                           FA
2       Security Deposit - CP 1 Wickchester LP                                  $15,000.00                                    $0.00                                             $0.00                                           FA
3       D&O Insurance                                                          $206,186.00                           $180,289.50                                        $180,289.50                                             FA
4       Office Furniture and Fixtures                                               Unknown                            $20,942.11                                         $20,942.11                                            FA
Asset Notes:     Funds received include proceeds for Assets 5 & 6
                 Personal Property left in the leasehold premises and not sold was abandoned per #39 01/29/18 & #26 01/16/18
5       Office Equipment                                                           Unknown                                 $0.00                                                $0.00                                           FA
Asset Notes:     Funds received are recorded under Asset #4
                 Personal Property left in the leasehold premises and not sold was abandoned per #39 01/29/18 & #26 01/16/18
6       Miscelaneous Artwork                                                       Unknown                                 $0.00                                                $0.00                                           FA
Asset Notes:     Funds received are recorded under Asset #4
                 Personal Property left in the leasehold premises and not sold was abandoned per #39 01/29/18 and #26 01/16/18
7       Corporate Headquarters - Real Property Lease                                   $0.00                                $0.00                                               $0.00                                           FA
8       eSeis Data Interpretation and Seismic Backup                                Unknown                            $45,000.00                                         $45,000.00                                            FA
9       Equity in SCS                                            (u)                   $0.00                            $5,000.00                                          $5,017.06                                            FA
10      Preference Payment from Addison Group                    (u)                   $0.00                           $10,771.88                                         $10,771.88                                            FA
11      Unused Retainer from CKR Law LLP                         (u)                   $0.00                              $300.00                                             $300.00                                           FA
12      Settlement with Squire Patton Boggs (US) LLP             (u)                   $0.00                           $20,000.00                                         $20,000.00                                            FA
13      Settlement with CKR Law LLP                              (u)                   $0.00                           $31,100.00                                         $31,100.00                                            FA


TOTALS (Excluding unknown value)                                                                                                                                                                   Gross Value of Remaining Assets
                                                                               $221,240.39                           $313,403.49                                         $313,420.55                                       $0.00




     Major Activities affecting case closing:
      07/17/2020     TFR was submitted on 04/14/20. The Trustee has withdrawn the TFR. Hyperdynamics Corporation is the equity shareholder of SCS Corporation (Case No. 17-36833). Trustee was
                     appointed in both of the cases. Trustee submitted the TFR in SCS Corporation on 04/14/20. It was filed on 06/05/20. The final distribution in SCS Corporation was made on 07/14/20.
                     The Trustee then received an unexpected refund of insurance premium in the SCS Corporation case which will pay the claims in full plus interest and have excess funds which will go
                     back to the equity shareholder, Hyperdynamics Corporation. Once these funds are received, the Trustee will re-submit the TFR.
      04/14/2020     TFR SUBMITTED
                                                Case 17-36831 Document 198 FORM
                                                                           Filed 1in TXSB on 03/26/21 Page 4 of 21
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                    Page No:    2              Exhibit A
                                                                                ASSET CASES

Case No.:                  17-36831-H5-7                                                                                             Trustee Name:                              Ronald J. Sommers
Case Name:                 HYPERDYNAMICS CORPORATION                                                                                 Date Filed (f) or Converted (c):           12/22/2017 (f)
For the Period Ending:     3/25/2021                                                                                                 §341(a) Meeting Date:                      03/07/2018
                                                                                                                                     Claims Bar Date:                           04/10/2018

                               1                                   2                          3                              4                        5                                         6

                       Asset Description                         Petition/             Estimated Net Value                Property               Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                         Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                      Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                     Less Liens, Exemptions,
                                                                                        and Other Costs)



Initial Projected Date Of Final Report (TFR):     12/15/2019                 Current Projected Date Of Final Report (TFR):       09/30/2020               /s/ RONALD J. SOMMERS
                                                                                                                                                          RONALD J. SOMMERS
                                                      Case 17-36831 Document 198 FORM
                                                                                 Filed in2TXSB on 03/26/21 Page 5 of 21                                         Page No: 1                   Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-36831-H5-7                                                                               Trustee Name:                           Ronald J. Sommers
 Case Name:                        HYPERDYNAMICS CORPORATION                                                                   Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***0335                                                                                  Checking Acct #:                        ******3101
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          CHK
For Period Beginning:              12/22/2017                                                                                  Blanket bond (per case limit):          $6,311,062.50
For Period Ending:                 3/25/2021                                                                                   Separate bond (if applicable):

       1                2                                  3                                            4                                            5                       6                      7

   Transaction       Check /                             Paid to/            Description of Transaction                         Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                          Received From                                                            Tran Code            $                     $


03/27/2018            (11)     CKR Law LLP                            Unused Retainer                                           1129-000             $300.00                                             $300.00
                                                                      (wired on 3/23/18)
03/28/2018            (4)      Shattuck LLC                           #43 02/12/18 / Rpt of Sale #51 03/28/18                   1129-000          $20,942.11                                         $21,242.11
                                                                      Auction Proceeds
03/28/2018           1000      Shattuck, LLC                          #43 02/12/18                                                 *                                             $5,355.74          $15,886.37
                                                                      Auctioneer Fees & Expenses
                                                                                                                 $(2,855.74)    3610-000                                                            $15,886.37
                                                                                                                 $(2,500.00)    3620-000                                                            $15,886.37
03/30/2018                     Green Bank                             Bank Service Fee                                          2600-000                                            $4.46           $15,881.91
04/10/2018                     Snow Spence Green LLP                  #47 03/12/18                                                 *              $10,000.00                                        $25,881.91
                                                                      Sale of Seismic to CLNG, Ltd.
                      {8}                                             Rights to HYPD Seismic Data                 $5,000.00     1129-000                                                            $25,881.91
                      {9}                                             All of HYPD stock or equity in SCS          $5,000.00     1129-000                                                            $25,881.91
04/11/2018                     Green Bank                             Wire transfer fee charged on 03/26/18                     2600-000                                           $10.00           $25,871.91
04/17/2018            (3)      MCgriff, Seibels & Williams, Inc.      Insurance Premium Refund                                  1229-000          $94,848.00                                       $120,719.91
04/17/2018            (3)      McGriff, Seibels & Williams, Inc.      Insurance Premium Refund                                  1229-000          $28,069.00                                       $148,788.91
04/17/2018            (3)      McGriff, Seibels & Williams, Inc.      Insuranace Premium Refund                                 1229-000          $15,155.00                                       $163,943.91
04/17/2018            (3)      McGriff, Seibels & Williams, Inc.      Insurance Premium Refund                                  1229-000          $42,217.50                                       $206,161.41
04/24/2018           1001      Harris County et al.                   #60 04/20/18                                              4800-000                                         $4,230.51         $201,930.90
                                                                      Payment
04/30/2018                     Green Bank                             Bank Service Fee                                          2600-000                                          $167.72          $201,763.18
05/31/2018                     Green Bank                             Reversing the Wire transfer fee                           2600-000                                          ($10.00)         $201,773.18
05/31/2018                     Green Bank                             Bank Service Fee                                          2600-000                                          $327.36          $201,445.82
06/05/2018            (10)     Snow Spence Green LLP IOLTA Account    Preference payment from Addison Group                     1241-000          $10,771.88                                       $212,217.70
06/29/2018                     Green Bank                             Bank Service Fee                                          2600-000                                          $339.65          $211,878.05
07/26/2018           1002      Snow Spence Green LLP                  #76 07/26/18                                                 *                                         $44,114.51            $167,763.54
                                                                      Attorney Fees & Expenses
                                                                                                                $(34,505.00)    3210-000                                                           $167,763.54
                                                                                                                 $(9,609.51)    3220-000                                                           $167,763.54

                                                                                                                               SUBTOTALS          $222,303.49                $54,539.95
                                                      Case 17-36831 Document 198 FORM
                                                                                 Filed in2TXSB on 03/26/21 Page 6 of 21                                                  Page No: 2                   Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-36831-H5-7                                                                                        Trustee Name:                           Ronald J. Sommers
 Case Name:                        HYPERDYNAMICS CORPORATION                                                                            Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***0335                                                                                           Checking Acct #:                        ******3101
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                          CHK
For Period Beginning:              12/22/2017                                                                                           Blanket bond (per case limit):          $6,311,062.50
For Period Ending:                 3/25/2021                                                                                            Separate bond (if applicable):

       1                2                                     3                                      4                                                        5                       6                      7

   Transaction       Check /                            Paid to/            Description of Transaction                                   Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                         Received From                                                                      Tran Code            $                     $


07/31/2018                     Green Bank                            Bank Service Fee                                                    2600-000                                          $330.87          $167,432.67
08/31/2018                     Green Bank                            Bank Service Fee                                                    2600-000                                          $298.62          $167,134.05
09/27/2018            (12)     Snow Spence Green LLP                 #80 09/17/18                                                        1241-000          $20,000.00                                       $187,134.05
                                                                     Squire Patton Boggs (US) LLP Settlement
10/02/2018            (13)     Snow Spence Green LLP                 #80 09/17/18                                                        1241-000          $31,100.00                                       $218,234.05
                                                                     CKR Law LLP's Settlement
10/25/2018           1003      International Sureties, Ltd.          Pro rata portion of Chapter 7 Trustee bond                          2300-000                                           $55.92          $218,178.13
01/31/2019            (8)      Snow Spence Green LLP                 #47 03/12/18                                                        1229-000          $40,000.00                                       $258,178.13
                                                                     Sale proceeds from 10% Equity Interest in CLNG
02/25/2019           1004      State of Delaware                     Franchise Tax 2018                                                  2990-000                                          $400.00          $257,778.13
                                                                     Fed. EIN #XX-XXXXXXX
                                                                     DE File #2402791
03/12/2019           1005      Snow Spence Green LLP                 #104 03/12/19                                                          *                                         $16,850.40            $240,927.73
                                                                     Attorney Fees & Expenses
                                                                                                                         $(12,986.00)    3210-000                                                           $240,927.73
                                                                                                                          $(3,864.40)    3220-000                                                           $240,927.73
07/29/2019           1006      CP I Wickchester, L.P.                #64 05/02/18                                                        2410-000                                     $28,671.40            $212,256.33
                                                                     Allowed Administrative Expense Claim
08/14/2019                     INTERNAL REVENUE SERVICE              Final Distribution on Claim #: ; Amount Claimed:                    5300-000                                     $32,925.31            $179,331.02
                                                                     32,925.31; Amount Allowed: 32,925.31; Claim #: ;
08/14/2019                     Internal Revenue Service              Final Distribution on Claim #: ; Amount Claimed:                    5800-000                                         $7,028.06         $172,302.96
                                                                     7,028.06; Amount Allowed: 7,028.06; Claim #: ;
08/14/2019           1007      Texas Employment Commission           Final Distribution on Claim #: ; Amount Claimed:                    5800-000                                         $2,300.09         $170,002.87
                                                                     2,300.09; Amount Allowed: 2,300.09; Claim #: ;
08/14/2019           1008      Luis De Rivas                         Final Distribution on Claim #: 5; Amount Claimed:                   5300-003                                         $4,802.47         $165,200.40
                                                                     7,828.00; Amount Allowed: 7,828.00; Claim #: 5;
08/14/2019           1009      Donald E. Rice                        Final Distribution on Claim #: 6; Amount Claimed:                   5300-000                                         $5,306.92         $159,893.48
                                                                     8,650.25; Amount Allowed: 8,650.25; Claim #: 6;
08/14/2019           1010      Jason Davis                           Final Distribution on Claim #: 7; Amount Claimed:                   5300-003                                         $4,542.28         $155,351.20
                                                                     7,403.89; Amount Allowed: 7,403.89; Claim #: 7;

                                                                                                                                        SUBTOTALS          $91,100.00             $103,512.34
                                                    Case 17-36831 Document 198 FORM
                                                                               Filed in2TXSB on 03/26/21 Page 7 of 21                                     Page No: 3                   Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-36831-H5-7                                                                         Trustee Name:                           Ronald J. Sommers
 Case Name:                        HYPERDYNAMICS CORPORATION                                                             Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***0335                                                                            Checking Acct #:                        ******3101
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                          CHK
For Period Beginning:              12/22/2017                                                                            Blanket bond (per case limit):          $6,311,062.50
For Period Ending:                 3/25/2021                                                                             Separate bond (if applicable):

       1                2                                3                                         4                                          5                        6                      7

   Transaction       Check /                           Paid to/            Description of Transaction                     Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                        Received From                                                        Tran Code            $                     $


08/14/2019            1011     Kenneth Allan Nibbelink              Final Distribution on Claim #: 8; Amount Claimed:     5300-000                                         $7,015.25         $148,335.95
                                                                    11,434.80; Amount Allowed: 11,434.80; Claim #: 8;
08/14/2019           1012      Brian Payne                          Final Distribution on Claim #: 9; Amount Claimed:     5300-000                                         $3,303.37         $145,032.58
                                                                    5,384.46; Amount Allowed: 5,384.46; Claim #: 9;
08/14/2019           1013      Stephen F. Barrett                   Final Distribution on Claim #: 11; Amount Claimed:    5300-000                                         $5,252.58         $139,780.00
                                                                    8,561.65; Amount Allowed: 8,561.65; Claim #: 11;
08/14/2019           1014      Karen Clark                          Final Distribution on Claim #: 13; Amount Claimed:    5300-003                                          $410.74          $139,369.26
                                                                    669.50; Amount Allowed: 669.50; Claim #: 13;
08/14/2019           1015      Ray Leonard                          Final Distribution on Claim #: 14; Amount Claimed:    5300-000                                         $7,883.47         $131,485.79
                                                                    12,850.00; Amount Allowed: 12,850.00; Claim #: 14;
08/14/2019           1016      Ronald S Pace                        Final Distribution on Claim #: 16; Amount Claimed:    5300-000                                         $1,961.53         $129,524.26
                                                                    3,197.27; Amount Allowed: 3,197.27; Claim #: 16;
08/14/2019           1017      Forrest Estep                        Final Distribution on Claim #: 17; Amount Claimed:    5300-000                                         $7,883.47         $121,640.79
                                                                    12,850.00; Amount Allowed: 12,850.00; Claim #: 17;
08/14/2019           1018      Deborah Johnston                     Final Distribution on Claim #: 19; Amount Claimed:    5300-000                                         $1,488.18         $120,152.61
                                                                    2,425.73; Amount Allowed: 2,425.73; Claim #: 19;
08/14/2019           1019      Glenn Russell                        Final Distribution on Claim #: 20; Amount Claimed:    5300-000                                          $356.77          $119,795.84
                                                                    581.54; Amount Allowed: 581.54; Claim #: 20;
08/14/2019           1020      Marie Martinez                       Final Distribution on Claim #: 24; Amount Claimed:    5300-000                                         $2,055.98         $117,739.86
                                                                    3,351.23; Amount Allowed: 3,351.23; Claim #: 24;
08/23/2019           1010      STOP PAYMENT: Jason Davis            Final Distribution on Claim #: 7; Amount Claimed:     5300-004                                     ($4,542.28)           $122,282.14
                                                                    7,403.89; Amount Allowed: 7,403.89; Claim #: 7;
08/23/2019           1021      Jason Davis                          Final Distribution on Claim #: 7; Amount Claimed:     5300-000                                         $4,542.28         $117,739.86
                                                                    7,403.89; Amount Allowed: 7,403.89; Claim #: 7;
08/26/2019           1014      STOP PAYMENT: Karen Clark            Final Distribution on Claim #: 13; Amount Claimed:    5300-004                                         ($410.74)         $118,150.60
                                                                    669.50; Amount Allowed: 669.50; Claim #: 13;
08/26/2019           1022      Karen Clark                          Final Distribution on Claim #: 13; Amount Claimed:    5300-000                                          $410.74          $117,739.86
                                                                    669.50; Amount Allowed: 669.50; Claim #: 13;




                                                                                                                         SUBTOTALS                $0.00                $37,611.34
                                                      Case 17-36831 Document 198 FORM
                                                                                 Filed in2TXSB on 03/26/21 Page 8 of 21                                                   Page No: 4                   Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-36831-H5-7                                                                                        Trustee Name:                            Ronald J. Sommers
 Case Name:                        HYPERDYNAMICS CORPORATION                                                                            Bank Name:                               Veritex Community Bank
Primary Taxpayer ID #:             **-***0335                                                                                           Checking Acct #:                         ******3101
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                           CHK
For Period Beginning:              12/22/2017                                                                                           Blanket bond (per case limit):           $6,311,062.50
For Period Ending:                 3/25/2021                                                                                            Separate bond (if applicable):

       1                2                                     3                                      4                                                       5                         6                      7

   Transaction       Check /                            Paid to/            Description of Transaction                                   Uniform           Deposit             Disbursement                 Balance
      Date            Ref. #                         Received From                                                                      Tran Code            $                      $


09/03/2019           1023      Snow Spence Green LLP                 #186 09/03/19                                                          *                                          $48,089.17             $69,650.69
                                                                     Attorney Fees & Expenses
                                                                                                                         $(29,932.50)    3210-000                                                             $69,650.69
                                                                                                                         $(18,156.67)    3220-000                                                             $69,650.69
10/01/2019           1024      William G. West, CPA                  #194 09/27/18                                                          *                                          $32,514.67             $37,136.02
                                                                     Accountant Fees & Expenses
                                                                                                                         $(32,192.00)    3410-000                                                             $37,136.02
                                                                                                                           $(322.67)     3420-000                                                             $37,136.02
10/10/2019           1025      International Sureties, Ltd.          Pro Rate Portion of Chapter 7 Trustee Bond                          2300-000                                            $20.65            $37,115.37
11/13/2019           1008      STOP PAYMENT: Luis De Rivas           Final Distribution on Claim #: 5; Amount Claimed:                   5300-004                                       ($4,802.47)           $41,917.84
                                                                     7,828.00; Amount Allowed: 7,828.00; Claim #: 5;
11/13/2019           1026      Luis De Rivas                         Final Distribution on Claim #: 5; Amount Claimed:                   5300-000                                          $4,802.47           $37,115.37
                                                                     7,828.00; Amount Allowed: 7,828.00; Claim #: 5;
01/31/2020                     INTERNAL REVENUE SERVICE              This entry is reversing the IRS bank debit entry made on            5300-000                                      ($32,925.31)           $70,040.68
                                                                     8/14/2019 so a check can be written
01/31/2020                     Internal Revenue Service              This entry is reversing the IRS bank debit entry made on            5800-000                                       ($7,028.06)           $77,068.74
                                                                     8/14/2019 so a check can be written
04/07/2020           1027      INTERNAL REVENUE SERVICE              Final Distribution on Claim #: ; Amount Claimed:                    5300-000                                      $32,925.31             $44,143.43
                                                                     32,925.31; Amount Allowed: 32,925.31; Claim #:
04/07/2020           1028      Internal Revenue Service              Final Distribution on Claim #: ; Amount Claimed:                    5800-000                                          $7,028.06           $37,115.37
                                                                     7,028.06; Amount Allowed: 7,028.06; Claim #: ;
10/30/2020                     Veritex Community Bank                Bank Service Fee                                                    2600-000                                           $128.37           $36,987.00
11/06/2020            (9)      SCS Corporation, LTD                  Shareholder's equity                                                1129-000             $17.06                                          $37,004.06
11/30/2020                     Veritex Community Bank                Bank Service Fee                                                    2600-000                                           $116.17           $36,887.89
12/31/2020                     Veritex Community Bank                Bank Service Fee                                                    2600-000                                           $123.99           $36,763.90
01/29/2021                     Veritex Community Bank                Bank Service Fee                                                    2600-000                                           $123.79            $36,640.11
02/26/2021                     Veritex Community Bank                Bank Service Fee                                                    2600-000                                           $111.63           $36,528.48
03/25/2021                     Veritex Community Bank                Reverse of January and February bank charges                        2600-000                                          ($235.42)          $36,763.90




                                                                                                                                        SUBTOTALS                $17.06                $80,993.02
                                                   Case 17-36831 Document 198 FORM
                                                                              Filed in2TXSB on 03/26/21 Page 9 of 21                                              Page No: 5             Exhibit B
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          17-36831-H5-7                                                                                  Trustee Name:                           Ronald J. Sommers
Case Name:                        HYPERDYNAMICS CORPORATION                                                                      Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:            **-***0335                                                                                     Checking Acct #:                        ******3101
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          CHK
For Period Beginning:             12/22/2017                                                                                     Blanket bond (per case limit):          $6,311,062.50
For Period Ending:                3/25/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                        4                                                    5                       6                  7

  Transaction        Check /                          Paid to/            Description of Transaction                              Uniform           Deposit            Disbursement           Balance
     Date             Ref. #                       Received From                                                                 Tran Code            $                     $


                                                                                    TOTALS:                                                         $313,420.55            $276,656.65            $36,763.90
                                                                                        Less: Bank transfers/CDs                                          $0.00                  $0.00
                                                                                    Subtotal                                                        $313,420.55            $276,656.65
                                                                                        Less: Payments to debtors                                         $0.00                  $0.00
                                                                                    Net                                                             $313,420.55            $276,656.65



                     For the period of 12/22/2017 to 3/25/2021                                                For the entire history of the account between 03/26/2018 to 3/25/2021

                     Total Compensable Receipts:                   $313,420.55                                Total Compensable Receipts:                                 $313,420.55
                     Total Non-Compensable Receipts:                     $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                 $313,420.55                                Total Comp/Non Comp Receipts:                               $313,420.55
                     Total Internal/Transfer Receipts:                   $0.00                                Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:              $276,656.65                                Total Compensable Disbursements:                           $276,656.65
                     Total Non-Compensable Disbursements:                $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:            $276,656.65                                Total Comp/Non Comp Disbursements:                         $276,656.65
                     Total Internal/Transfer Disbursements:              $0.00                                Total Internal/Transfer Disbursements:                           $0.00
                                                  Case 17-36831 Document 198 Filed
                                                                             FORM  in 2TXSB on 03/26/21 Page 10 of 21                                         Page No: 6              Exhibit B
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-36831-H5-7                                                                               Trustee Name:                           Ronald J. Sommers
Case Name:                       HYPERDYNAMICS CORPORATION                                                                   Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:           **-***0335                                                                                  Checking Acct #:                        ******3101
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          CHK
For Period Beginning:            12/22/2017                                                                                  Blanket bond (per case limit):          $6,311,062.50
For Period Ending:               3/25/2021                                                                                   Separate bond (if applicable):

      1                 2                                3                                       4                                                 5                       6                  7

  Transaction        Check /                         Paid to/            Description of Transaction                           Uniform           Deposit            Disbursement            Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                     $




                                                                                                                                                                                NET            ACCOUNT
                                                                                   TOTAL - ALL ACCOUNTS                               NET DEPOSITS                         DISBURSE           BALANCES

                                                                                                                                              $313,420.55             $276,656.65             $36,763.90




                     For the period of 12/22/2017 to 3/25/2021                                            For the entire history of the case between 12/22/2017 to 3/25/2021

                     Total Compensable Receipts:                  $313,420.55                             Total Compensable Receipts:                                 $313,420.55
                     Total Non-Compensable Receipts:                    $0.00                             Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                $313,420.55                             Total Comp/Non Comp Receipts:                               $313,420.55
                     Total Internal/Transfer Receipts:                  $0.00                             Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:             $276,656.65                             Total Compensable Disbursements:                            $276,656.65
                     Total Non-Compensable Disbursements:               $0.00                             Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:           $276,656.65                             Total Comp/Non Comp Disbursements:                          $276,656.65
                     Total Internal/Transfer Disbursements:             $0.00                             Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                          /s/ RONALD J. SOMMERS
                                                                                                                          RONALD J. SOMMERS
                                              Case 17-36831 Document 198 Filed in TXSB on 03/26/21 Page 11 of 21
                                                                                     CLAIM ANALYSIS REPORT                                      Page No: 1             Exhibit C


  Case No.                       17-36831-H5-7                                                                                  Trustee Name:           Ronald J. Sommers
  Case Name:                     HYPERDYNAMICS CORPORATION                                                                      Date:                   3/25/2021
  Claims Bar Date:               04/10/2018

 Claim               Creditor Name       Claim           Claim Class      Claim        Uniform    Scheduled      Claim       Amount        Amount        Interest       Tax            Net
  No.:                                   Date                             Status      Tran Code    Amount       Amount       Allowed        Paid                                    Remaining
                                                                                                                                                                                     Balance

         RONALD J. SOMMERS             08/14/2019   507(a) 1 -- 503(b)    Allowed      2100-000         $0.00   $18,921.03   $18,921.03         $0.00         $0.00         $0.00   $18,921.03
                                                    ADMINISTRATIVE
                                                    -- TRUSTEE
                                                    COMPENSATION
         2800 POST OAK BLVD
         61st Floor
         Houston TX 77056
     1   HARRIS COUNTY ET AL.          01/08/2018   SECURED              Withdrawn     4800-000         $0.00    $4,230.51        $0.00     $4,230.51         $0.00         $0.00        $0.00
         c/o Tara L. Grundemeier
         Linebarger Goggan Blair &
         Sampson LLP
         P.O. Box 3064
         Houston 77253-3064
Claim Notes: #102 02.15.19 - Withdrawn
     5   LUIS DE RIVAS                 02/01/2018   507(A) 4 -- WAGE      Allowed      5300-000    $14,832.02    $7,828.00    $7,828.00     $4,802.47         $0.00    $3,025.53         $0.00
         125 Arrow Wood St.
         Lake Jackson TX 77566
Claim Notes: #172 07/17/18 - Allowed amount
     6   DONALD E. RICE                02/01/2018   507(A) 4 -- WAGE      Allowed      5300-000    $15,358.59    $8,650.25    $8,650.25     $5,306.92         $0.00    $3,343.33         $0.00
         14430 Twisted Oak
         Houston TX 77079
Claim Notes: #172 07/17/18 - Allowed amount
     7   JASON DAVIS                   02/05/2018   507(A) 4 -- WAGE      Allowed      5300-000    $12,692.32    $7,403.89    $7,403.89     $4,542.28         $0.00    $2,861.61         $0.00
         1433 W. 23rd, Unit D
         Houston TX 77008
Claim Notes: #172 07/17/18 - Allowed amount
     8   KENNETH ALLAN                 02/12/2018   507(A) 4 -- WAGE      Allowed      5300-000         $0.00   $11,434.80   $11,434.80     $7,015.25         $0.00    $4,419.55         $0.00
         NIBBELINK
         647 Meadowbrook Circle
         Steamboat Springs CO 80467
     9   BRIAN PAYNE                   02/13/2018   507(A) 4 -- WAGE      Allowed      5300-000     $9,231.00    $5,384.46    $5,384.46     $3,303.37         $0.00    $2,081.09         $0.00
          5821 Charlotte Street
          Houston TX 77005
    11   STEPHEN F. BARRETT            02/22/2018   507(A) 4 -- WAGE      Allowed      5300-000    $12,500.00    $8,561.65    $8,561.65     $5,252.58         $0.00    $3,309.07         $0.00
         C/O Stephen F Barrett
         1306 Kristi Dr.
         Houston TX 77055
                                              Case 17-36831 Document 198 Filed in TXSB on 03/26/21 Page 12 of 21
                                                                                   CLAIM ANALYSIS REPORT                                        Page No: 2             Exhibit C


  Case No.                       17-36831-H5-7                                                                                Trustee Name:             Ronald J. Sommers
  Case Name:                     HYPERDYNAMICS CORPORATION                                                                    Date:                     3/25/2021
  Claims Bar Date:               04/10/2018

 Claim               Creditor Name       Claim          Claim Class     Claim        Uniform    Scheduled      Claim       Amount        Amount          Interest       Tax            Net
  No.:                                   Date                           Status      Tran Code    Amount       Amount       Allowed        Paid                                      Remaining
                                                                                                                                                                                     Balance

     13   KAREN CLARK                  02/26/2018   507(A) 4 -- WAGE    Allowed      5300-000      $669.50      $669.50      $669.50          $410.74         $0.00     $258.76          $0.00
          423 Sunny Springs Ln
          Knoxville TN 37922
     14   RAY LEONARD                  03/01/2018   507(A) 4 -- WAGE    Allowed      5300-000    $63,846.17   $12,850.00   $12,850.00     $7,883.47           $0.00    $4,966.53         $0.00
          5008 Palmetto Street
          Bellaire TX 77401
     16   RONALD S PACE                03/08/2018   507(A) 4 -- WAGE    Allowed      5300-000     $5,663.46    $3,197.27    $3,197.27     $1,961.53           $0.00    $1,235.74         $0.00
         5010 Plantation Colony Dr
         Sugarland TX 77478
Claim Notes: #152 05.20.19 Amount changed
     17   FORREST ESTEP                03/14/2018   507(A) 4 -- WAGE    Allowed      5300-000    $38,653.85   $12,850.00   $12,850.00     $7,883.47           $0.00    $4,966.53         $0.00
         6 Acadia Branch Place
         The Woodlands TX 77382
Claim Notes: #148 05.20.19 Amount changed
     19   DEBORAH JOHNSTON             03/26/2018   507(A) 4 -- WAGE    Allowed      5300-000     $4,015.38    $2,425.73    $2,425.73     $1,488.18           $0.00     $937.55          $0.00
         3907 Bailey Lane
         Missouri City TX 77459
Claim Notes: #172 07/17/18 - Allowed amount
     20   GLENN RUSSELL                03/26/2018   507(A) 4 -- WAGE    Allowed      5300-000      $581.54      $581.54      $581.54          $356.77         $0.00     $224.77          $0.00
          18107 Partridge Green Ct.
          Houston TX 77084
     24   MARIE MARTINEZ               04/09/2018   507(A) 4 -- WAGE    Allowed      5300-000     $6,417.69    $3,351.23    $3,351.23     $2,055.98           $0.00    $1,295.25         $0.00
         9797 Leawood Blvd. #1105
         Houston TX 77099
Claim Notes: (24-1) unpaid days worked; unused vacation days
               #151 05.20.19 Amount changed
        INTERNAL REVENUE               08/14/2019 507(A) 8 -- TAXES     Allowed      5800-000         $0.00    $7,028.06    $7,028.06     $7,028.06           $0.00         $0.00        $0.00
        SERVICE
        TEXAS EMPLOYMENT               08/14/2019 507(A) 8 -- TAXES     Allowed      5800-000         $0.00    $2,300.09    $2,300.09     $2,300.09           $0.00         $0.00        $0.00
        COMMISSION
     3 TEXAS WORKFORCE                 01/30/2018 507(A) 8 -- TAXES    Withdrawn     5800-000         $0.00    $2,532.43        $0.00           $0.00         $0.00         $0.00        $0.00
        COMMISSION
         REGULATORY INTEGRITY
         DIVISION - SAU
         101 EAST 15TH STREET,
         ROOM 556
         AUSTIN TX 78778-0001
Claim Notes: #53 - Claim Withdrawn 04.02.18
                                               Case 17-36831 Document 198 Filed in TXSB on 03/26/21 Page 13 of 21
                                                                                   CLAIM ANALYSIS REPORT                                        Page No: 3             Exhibit C


  Case No.                      17-36831-H5-7                                                                                   Trustee Name:           Ronald J. Sommers
  Case Name:                    HYPERDYNAMICS CORPORATION                                                                       Date:                   3/25/2021
  Claims Bar Date:              04/10/2018

 Claim               Creditor Name        Claim         Claim Class     Claim        Uniform    Scheduled      Claim        Amount         Amount        Interest       Tax            Net
  No.:                                    Date                          Status      Tran Code    Amount       Amount        Allowed         Paid                                    Remaining
                                                                                                                                                                                     Balance

          INTERNAL REVENUE              08/14/2019   UNSECURED         Allowed       7100-000         $0.00     $4,577.32     $4,577.32         $0.00         $0.00         $0.00     $4,577.32
          SERVICE
          TEXAS EMPLOYMENT              08/14/2019   UNSECURED         Allowed       7100-000         $0.00     $1,498.04     $1,498.04         $0.00         $0.00         $0.00     $1,498.04
          COMMISSION
     2    BROADRIDGE                    01/26/2018   UNSECURED         Allowed       7100-000    $28,138.63    $28,138.63    $28,138.63         $0.00         $0.00         $0.00    $28,138.63
          FINANCIAL SOLUTIONS
           1155 Long Island Avenue
           Edgewood NY 11717
     4    MERRILL                       01/30/2018   UNSECURED         Allowed       7100-000   $204,450.88   $272,610.94   $272,610.94         $0.00         $0.00         $0.00   $272,610.94
          CORPORATION
           On Merrill Circle
           PAUL MN 55108
     5a   LUIS DE RIVAS                 02/01/2018   UNSECURED         Allowed       7100-000         $0.00     $7,004.00     $7,004.00         $0.00         $0.00         $0.00     $7,004.00
         2906 Cumberland Drive
         Missouri City TX 77549
Claim Notes: #172 07/17/18 - Allowed amount
     6a   DONALD E. RICE                02/01/2018   UNSECURED         Allowed       7100-000         $0.00     $6,688.50     $6,688.50         $0.00         $0.00         $0.00     $6,688.50
         14430 Twisted Oak
         Houston TX 77079
Claim Notes: #172 07/17/18 - Allowed amount
     7a   JASON DAVIS                   08/14/2019   UNSECURED         Allowed       7100-000         $0.00     $5,288.50     $5,288.50         $0.00         $0.00    $2,044.00      $3,244.50
         1433 W. 23rd, Unit D
         Houston TX 77008
Claim Notes: #172 07/17/18 - Allowed amount
     8a   KENNETH ALLAN                 08/14/2019   UNSECURED         Allowed       7100-000         $0.00     $9,488.50     $9,488.50         $0.00         $0.00    $3,667.30      $5,821.20
          NIBBELINK
          647 Meadowbrook Circle
          Steamboat Springs CO 80467
     9a   BRIAN PAYNE                   08/14/2019   UNSECURED         Allowed       7100-000         $0.00     $3,846.00     $3,846.00         $0.00         $0.00    $1,486.48      $2,359.52
         5821 Charlotte Street
         Houston TX 77005
Claim Notes: #172 07/17/18 - Allowed amount
    10    COSIMO VITALE                 02/21/2018   UNSECURED        Disallowed     7100-000         $0.00     $2,500.00         $0.00         $0.00         $0.00         $0.00         $0.00
         22700 Francis Street
         Saint Clair Shores MI 48082
Claim Notes: #155 05/20/19-Disallowed
                                                   Case 17-36831 Document 198 Filed in TXSB on 03/26/21 Page 14 of 21
                                                                                       CLAIM ANALYSIS REPORT                                        Page No: 4             Exhibit C


  Case No.                      17-36831-H5-7                                                                                       Trustee Name:           Ronald J. Sommers
  Case Name:                    HYPERDYNAMICS CORPORATION                                                                           Date:                   3/25/2021
  Claims Bar Date:              04/10/2018

 Claim               Creditor Name            Claim         Claim Class     Claim        Uniform    Scheduled      Claim        Amount         Amount        Interest       Tax            Net
  No.:                                        Date                          Status      Tran Code    Amount       Amount        Allowed         Paid                                    Remaining
                                                                                                                                                                                         Balance

    11a   STEPHEN F. BARRETT                08/14/2019   UNSECURED         Allowed       7100-000         $0.00     $3,767.12     $3,767.12         $0.00         $0.00    $1,455.99      $2,311.13
         C/O Stephen F Barrett
         1306 Kristi Dr.
         Houston TX 77055
Claim Notes: #172 07/17/18 - Allowed amount
     12   GUI-SERVICES SARL                 02/26/2018   UNSECURED        Disallowed     7100-000         $0.00     $4,395.92         $0.00         $0.00         $0.00         $0.00         $0.00
          Sandervalia, Conakry, Republic
          of Guinea
          Conakry 00 00000

Claim Notes:    #147 5.20.19 - Disallowed
     15   RAYMOND C. LEONARD                03/01/2018   UNSECURED         Allowed       7100-000         $0.00   $400,000.00   $400,000.00         $0.00         $0.00         $0.00   $400,000.00
          5008 Palmetto Street
          Bellaire TX 77401-3148
    16a   RONALD S PACE                     08/14/2019   UNSECURED         Allowed       7100-000         $0.00     $2,466.50     $2,466.50         $0.00         $0.00     $953.30       $1,513.20
         5010 Plantation Colony Dr
         Sugarland TX 77478
Claim Notes: #172 07/17/18 - Allowed amount
    17a   FORREST ESTEP                     08/14/2019   UNSECURED         Allowed       7100-000         $0.00    $25,803.69    $25,803.69         $0.00         $0.00    $9,973.12     $15,830.57
         6 Acadia Branch Place
         The Woodlands TX 77382
Claim Notes: #148 05.20.19 Amount changed
     18   CKR LAW LLP                       03/19/2018   UNSECURED        Withdrawn      7100-000    $23,675.82    $84,655.83         $0.00         $0.00         $0.00         $0.00         $0.00
         1330 Ave. of the Americas
         New York NY 10019
Claim Notes: #141 04.26.19 - Withdrawn
    19a   DEBORAH JOHNSTON                  06/10/2020   UNSECURED         Allowed       7100-000         $0.00     $1,756.50     $1,756.50         $0.00         $0.00     $678.88       $1,077.62
         3907 Bailey Lane
         Missouri City TX 77459
Claim Notes: #172 07/17/18 - Allowed amount
     21 AIG PROPERTY                   04/06/2018        UNSECURED        Disallowed     7100-000         $0.00         $0.00         $0.00         $0.00         $0.00         $0.00         $0.00
        CASUALTY, INC., ATTN:
        KEVIN J. LARNER
Claim Notes: #145 5.20.19 - Disallowed
                                                      Case 17-36831 Document 198 Filed in TXSB on 03/26/21 Page 15 of 21
                                                                                               CLAIM ANALYSIS REPORT                                          Page No: 5             Exhibit C


   Case No.                       17-36831-H5-7                                                                                               Trustee Name:           Ronald J. Sommers
   Case Name:                     HYPERDYNAMICS CORPORATION                                                                                   Date:                   3/25/2021
   Claims Bar Date:               04/10/2018

 Claim                Creditor Name              Claim         Claim Class            Claim      Uniform    Scheduled        Claim        Amount         Amount        Interest       Tax            Net
  No.:                                           Date                                 Status    Tran Code    Amount         Amount        Allowed         Paid                                    Remaining
                                                                                                                                                                                                   Balance

     22   ICM COTE D'IVOIRE SA                 04/06/2018   UNSECURED            Disallowed      7100-000         $0.00    $144,829.00          $0.00         $0.00         $0.00         $0.00         $0.00
           348C Rue des Petrollers, ZI Vridi
           Abidjan, CI

Claim Notes:      #149 5.20.19 - Disallowed
     23   M-FILES, INC.                        04/06/2018   UNSECURED             Allowed        7100-000    $10,651.80      $7,101.20      $7,101.20         $0.00         $0.00         $0.00     $7,101.20
          c/o Alex F. Mattera, Demeo LLP
          200 State Street
          Boston MA 02109
    24a   MARIE MARTINEZ                 08/14/2019         UNSECURED             Allowed        7100-000         $0.00      $3,066.00      $3,066.00         $0.00         $0.00    $1,185.01      $1,880.99
         9797 Leawood Blvd. #1105
         Houston TX 77099
Claim Notes: #172 07/17/18 - Allowed amount
     25   CP I WICKCHESTER, L.P.               04/10/2018   UNSECURED             Allowed        7100-000    $34,057.50    $440,759.84    $440,759.84         $0.00         $0.00         $0.00   $440,759.84
         c/o Patricia B. Tomasco
         Jackson Walker L.L.P.
         1401 McKinney, Suite 1900
         Houston TX 77010
Claim Notes: (25-1) Debtor was a tenant under a non-residential real property lease
     26   NOORDZEE                             04/10/2018   UNSECURED            Withdrawn       7100-000         $0.00   $1,076,936.03         $0.00         $0.00         $0.00         $0.00         $0.00
          HELIKOPTERS
          VLAANDEREN, NV
          Kalkaertstraat 101
          8400 Oostende, Belgium

Claim Notes:    Claim Withdrawn #90 12.19.2018
                (26-1) Services performed.
     27   PACIFIC SCIROCCO LTD.           04/10/2018        UNSECURED            Withdrawn       7100-000         $0.00   $2,571,362.21         $0.00         $0.00         $0.00         $0.00         $0.00
         c/o Mark Stich
         11700 Katy Freeway, Suite 175
         Houston TX 77079
Claim Notes: (27-1) Services rendered
               #27 04.09.19 - Withdrawn
                                                    Case 17-36831 Document 198 Filed in TXSB on 03/26/21 Page 16 of 21
                                                                                            CLAIM ANALYSIS REPORT                                             Page No: 6             Exhibit C


  Case No.                      17-36831-H5-7                                                                                                 Trustee Name:           Ronald J. Sommers
  Case Name:                    HYPERDYNAMICS CORPORATION                                                                                     Date:                   3/25/2021
  Claims Bar Date:              04/10/2018

 Claim               Creditor Name             Claim         Claim Class          Claim        Uniform    Scheduled        Claim          Amount         Amount        Interest       Tax            Net
  No.:                                         Date                               Status      Tran Code    Amount         Amount          Allowed         Paid                                    Remaining
                                                                                                                                                                                                   Balance

     28   OBT SHIPPING GUYNEA                04/10/2018   UNSECURED            Withdrawn       7100-000         $0.00    $418,072.60           $0.00          $0.00         $0.00         $0.00        $0.00
          SA
           Martin F. H. Anderson
           38 Rungsted Havn
           Rungsted Denmark

Claim Notes:     Claim Withdrawn #98 01.22.2019
     29   SOGEAC                             04/16/2018   UNSECURED            Disallowed      7100-000         $0.00    $806,227.00           $0.00          $0.00         $0.00         $0.00        $0.00
          Conakry Gbessia Airport
          Conakry Guinea

Claim Notes:     #154 5.20.19 - Disallowed
     30   CKR LAW, LLP                       06/10/2020   UNSECURED             Allowed        7100-000    $31,100.00     $31,100.00      $31,100.00          $0.00         $0.00         $0.00   $31,100.00
         Edward L. Schnitzer
         1330 Avenue of Americas
         New York NY 10019
Claim Notes: #80 09/1718 - Settlement allows for an unsecured claim in the amount of $31,100.00.
                                                                                                                        $6,484,140.31   $1,368,398.78    $65,821.67         $0.00 $54,369.39 $1,252,438.23
                                          Case 17-36831 Document 198 Filed in TXSB on 03/26/21 Page 17 of 21
                                                                 CLAIM ANALYSIS REPORT                                              Page No: 7                  Exhibit C


Case No.                      17-36831-H5-7                                                                     Trustee Name:               Ronald J. Sommers
Case Name:                    HYPERDYNAMICS CORPORATION                                                         Date:                       3/25/2021
Claims Bar Date:              04/10/2018


      CLAIM CLASS SUMMARY TOTALS

                                      Claim Class                   Claim          Amount         Amount                 Interest                 Tax                  Net
                                                                   Amount          Allowed         Paid                                                             Remaining
                                                                                                                                                                     Balance


           507(a) 1 -- 503(b) ADMINISTRATIVE -- TRUSTEE             $18,921.03      $18,921.03         $0.00                    $0.00                   $0.00          $18,921.03
           COMPENSATION

           507(A) 4 -- WAGE                                         $85,188.32      $85,188.32     $52,263.01                   $0.00            $32,925.31                 $0.00

           507(A) 8 -- TAXES                                        $11,860.58       $9,328.15      $9,328.15                   $0.00                   $0.00               $0.00

           SECURED                                                   $4,230.51           $0.00      $4,230.51                   $0.00                   $0.00               $0.00

           UNSECURED                                              $6,363,939.87   $1,254,961.28        $0.00                    $0.00            $21,444.08         $1,233,517.20
        Case 17-36831 Document 198 Filed in TXSB on 03/26/21 Page 18 of 21



                                                                                                 Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           17-36831
Case Name:          HYPERDYNAMICS CORPORATION
Trustee Name:       Ronald J. Sommers

                                                               Balance on hand:                      $36,763.90


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                         $0.00
                                                            Remaining balance:                       $36,763.90

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim              Proposed
                                                               Requested       Payments to             Payment
                                                                                     Date
Ronald J. Sommers, Trustee Fees                                $18,921.03               $0.00         $18,921.03
Snow Spence Green LLP, Attorney for Trustee Fees               $77,423.50           $77,423.50               $0.00
Snow Spence Green LLP, Attorney for Trustee                    $31,630.58           $31,630.58               $0.00
Expenses
William G. West, CPA, Accountant for Trustee Fees              $32,192.00           $32,192.00               $0.00
William G. West, CPA, Accountant for Trustee                      $322.67             $322.67                $0.00
Expenses
Shattuck, LLC, Auctioneer for Trustee Fees                      $2,855.74            $2,855.74               $0.00
Shattuck, LLC, Auctioneer for Trustee Expenses                  $2,500.00            $2,500.00               $0.00


                          Total to be paid for chapter 7 administrative expenses:                    $18,921.03
                                                             Remaining balance:                      $17,842.87

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                         $0.00
                                                             Remaining balance:                      $17,842.87

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $85,188.32 must be paid in advance of any dividend to general (unsecured)
creditors.



UST Form 101-7-TFR (5/1/2011)
        Case 17-36831 Document 198 Filed in TXSB on 03/26/21 Page 19 of 21




         Allowed priority claims are:

Claim No. Claimant                                       Allowed Amt.           Interim            Proposed
                                                              of Claim       Payments to           Payment
                                                                                   Date
           5 Luis De Rivas                                    $7,828.00            $8,685.18           $0.00
           6 Donald E. Rice                                   $8,650.25            $9,597.46           $0.00
           7 Jason Davis                                      $7,403.89            $8,214.62           $0.00
           8 Kenneth Allan Nibbelink                         $11,434.80           $12,686.91           $0.00
           9 Brian Payne                                      $5,384.46            $5,974.06           $0.00
          11 Stephen F. Barrett                               $8,561.65            $9,499.14           $0.00
          13 Karen Clark                                        $669.50             $742.82            $0.00
          14 Ray Leonard                                     $12,850.00           $14,257.08           $0.00
          16 Ronald S Pace                                    $3,197.27            $3,547.37           $0.00
          17 Forrest Estep                                   $12,850.00           $14,257.08           $0.00
          19 Deborah Johnston                                 $2,425.73            $2,691.34           $0.00
          20 Glenn Russell                                      $581.54             $645.22            $0.00
          24 Marie Martinez                                   $3,351.23            $3,718.19           $0.00


                                           Total to be paid to priority claims:                      $0.00
                                                          Remaining balance:                    $17,842.87

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $1,254,961.28 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 1.4 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                       Allowed Amt.           Interim            Proposed
                                                              of Claim       Payments to            Amount
                                                                                   Date
           2 Broadridge Financial Solutions                  $28,138.63               $0.00          $400.07
           4 MERRILL Corporation                           $272,610.94                $0.00        $3,875.95
          5a Luis De Rivas                                    $7,004.00               $0.00           $99.58
          6a Donald E. Rice                                   $6,688.50               $0.00           $95.10
          7a Jason Davis                                      $5,288.50               $0.00           $75.19
          8a Kenneth Allan Nibbelink                          $9,488.50               $0.00          $134.91



UST Form 101-7-TFR (5/1/2011)
        Case 17-36831 Document 198 Filed in TXSB on 03/26/21 Page 20 of 21




          9a Brian Payne                                           $3,846.00           $0.00          $54.68
        11a Stephen F. Barrett                                     $3,767.12           $0.00          $53.56
          15 Raymond C. Leonard                                  $400,000.00           $0.00       $5,687.15
        16a Ronald S Pace                                          $2,466.50           $0.00          $35.07
        17a Forrest Estep                                         $25,803.69           $0.00         $366.87
        19a Deborah Johnston                                       $1,756.50           $0.00          $24.97
          23 M-Files, Inc.                                         $7,101.20           $0.00         $100.96
        24a Marie Martinez                                         $3,066.00           $0.00          $43.59
          25 CP I Wickchester, L.P.                              $440,759.84           $0.00       $6,266.66
          30 CKR Law, LLP                                         $31,100.00           $0.00         $442.18
              INTERNAL REVENUE SERVICE                               $332.90           $0.00           $4.74
              Federal Unemployment (Employer)
              INTERNAL REVENUE SERVICE                               $804.49           $0.00          $11.44
              Medicare (Employer)
              INTERNAL REVENUE SERVICE                             $3,439.93           $0.00          $48.90
              Social Security (Employer)
              TEXAS EMPLOYMENT                                     $1,498.04           $0.00          $21.30
              COMMISSION State Unemployment
              (Employer)


                                Total to be paid to timely general unsecured claims:            $17,842.87
                                                                Remaining balance:                   $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                    $0.00
                                                              Remaining balance:                      $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE




UST Form 101-7-TFR (5/1/2011)
        Case 17-36831 Document 198 Filed in TXSB on 03/26/21 Page 21 of 21




                                Total to be paid for subordinated claims:    $0.00
                                                      Remaining balance:     $0.00




UST Form 101-7-TFR (5/1/2011)
